Citation Nr: 0404393	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  00-18 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than May 4, 
2000, for the grant of service connection for post traumatic 
headaches.  

2.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from September 1959 
to August 1961.  He also had subsequent service in the 
National Guard.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from July 2000 and October 2001 rating decisions by 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO).  In August 2000, the 
appellant filed a notice of disagreement with the July 2000 
rating decision that denied service connection for 
hemorrhoids and headaches.  Following the issuance of a 
statement of the case to the appellant in August 2000, he 
perfected his appeal of those issues to the Board by timely 
filing a substantive appeal in August 2000.  

After an October 2001 rating decision granted service 
connection for headaches, the appellant submitted a notice of 
disagreement in December 2001 with the effective date ( May 
4, 2000) assigned by the RO for the grant of service 
connection for headaches.  Following the issuance of a 
supplemental statement of the case to the appellant in July 
2002, which included the issue of entitlement to an earlier 
effective date for the grant of service connection for 
headaches, the appellant perfected his appeal of that issue 
to the Board by timely filing a substantive appeal in August 
2002.  

While the appellant and his representative have claimed that 
the October 2001 rating decision was clearly and unmistakably 
erroneous in not assigning an earlier effective date for the 
grant of service connection for headaches, the Board notes 
that the appellant's December 2001 statement was a notice of 
disagreement with the effective date assigned by the October 
2001 rating decision.  The United States Court of Appeals for 
Veterans Claims (Court) had held that a successful claimant 
has not had his case fully adjudicated until there is a 
decision as to all essential elements, i.e., status, 
disability, service connection, rating, and when in question, 
effective date.  West v. Brown, 7 Vet. App. 329, 332 (1995); 
Cf. Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Therefore, the Board finds that the appellant's claim is one 
of entitlement to an earlier effective date for the grant of 
service connection for headaches rather than a claim of clear 
and unmistakable error in the October 2001 rating decision.  

As will be explained below, the issue of entitlement to 
service connection for hemorrhoids is remanded to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Service medical records show that the appellant 
complained of severe headaches in April 1985, one day after 
sustaining an injury to his head and shoulders while 
performing inactive duty for training, and in February 1989.  

2.  The appellant submitted a claim of entitlement to service 
connection for residuals of head injury and a neck injury in 
April 1991.  

3.  The veteran was awarded service connection for cervical 
strain, but denied service connection for a head injury in a 
January 1992 rating action.  

4.  An August 1992 statement from the veteran may be 
construed as a notice of disagreement with the decision to 
deny service connection for the residuals of a head injury, 
(including headaches).  

5.  The appeal of the claim for service connection for the 
residuals of a head injury including headaches remained 
pending until service connection for post traumatic headaches 
was established in an October 2001 rating action, effective 
from May 2000.  






CONCLUSION OF LAW

The criteria for an effective date from April 29, 1991, for 
the award of service connection for post traumatic headaches 
have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

A VA General Counsel opinion, VA O.G.C. Prec. Op. No. 8-2003 
(December 14, 2003), which terms are binding on the Board, 
determined that VA was not required to notify a claimant of 
the information and evidence necessary to substantiate an 
issue first raised in a notice of disagreement submitted in 
response to VA's notice of decision on a claim for which VA 
had already notified the claimant of the information and 
evidence necessary to substantiate the claim.  The issue of 
entitlement to an effective date earlier than May 4, 2000, 
for the grant of service connection for headaches was raised 
as a notice of disagreement in response to the October 2001 
rating decision that granted service connection for 
headaches.  As such, the Board finds that VA O.G.C. Prec. Op. 
No. 8-2003 is applicable in this case, and the notice 
requirements as set out in the VCAA need not be further 
discussed.  

In addition, since the relevant evidence to be considered in 
an effective date claim is essentially fixed by the evidence 
already of record, no additional development is necessary.  
Moreover, as explained below, the Board is granting the 
benefit sought and no benefit in further developing the case 
is apparent.  

The appellant asserts that the grant of service connection 
for headaches secondary to his service-connected cervical 
strain should be earlier than the May 4, 2000, effective date 
assigned by the October 2001 rating decision.  He argues that 
he has experienced headaches ever since sustaining injury to 
his neck and head while on inactive duty for training in 
April 1985.  

An effective date for an award based on an original claim for 
VA benefits "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor." 38 U.S.C.A. § 5110(a) (West 2002). 38 
C.F.R. § 3.400 (2003). An exception to that rule, not 
relevant here, applies only when an application for benefits 
is received within one year from the date of the veteran's 
discharge or release from service. In that situation, the 
effective date of the award is made retroactive to "the day 
following the date of discharge or release . . ." 38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2003).

An April 1985 service medical record (statement of medical 
examination) shows that the appellant was struck on the head 
and shoulders by a tent he was helping to load on a truck 
during inactive duty for training the day before.  The record 
also indicated that the day after his injury the appellant 
had notified his unit that he was experiencing neck pain and 
severe headaches.  A subsequently dated service medical 
record, in February 1989, noted a complaint of headaches.  

On April 29, 1991, the appellant submitted a claim for 
service connection for residuals of head injury and neck 
injury.  Service connection was granted for cervical strain 
and denied for residuals of a head injury in a January 1992 
rating action.  Following receipt of a notice of disagreement 
and the issuance of a statement of the case, the veteran 
perfected an appeal with respect to the disability evaluation 
assigned for his cervical strain by the submission of a VA 
Form 1-9 in August 1992.  (This appeal was subsequently 
denied by the Board.)  In an attachment to the August 1992 VA 
Form 1-9, however, the veteran also remarked that he had 
severe and recurring headaches which he noted was not a 
subject addressed in the statement of the case.  This August 
1992 document may be considered a notice of disagreement with 
the January 1992 rating action that denied service connection 
for the residuals of a head injury (including headaches).  
This matter remained pending until the October 2001 rating 
action at issue that awarded service connection for post 
traumatic headaches, effective from May 2000.  Viewed in this 
way, a basis upon which to establish an effective date for 
post traumatic headaches from the April 1991 claim for 
benefits has been presented.  Accordingly, the appeal is 
granted.  


ORDER

Entitlement to an effective date of April 29, 1991, for the 
award of service connection for post traumatic headaches is 
granted.  


REMAND

The appellant argues that he has a hemorrhoid disability that 
is related to service, either as having been initially 
manifested in service or as being caused by his service-
connected anal fissure.  

Service connection was granted for an anal fissure by an 
October 1969 rating decision, based on findings in the 
appellant's service medical records that showed treatment for 
a fissure in anus in the posterior midline position with 
associated bleeding in November 1959.  Notification to the 
appellant in November 1969 of the October 1969 rating 
decision, erroneously indicated that service connection had 
been granted for a hemorrhoid condition.  

The appellant was diagnosed with internal and external 
hemorrhoids at a July 2000 VA rectum and anus examination, 
which noted that he had undergone a hemorrhoidectomy in 1997.  

Upon review of the claims file, the Board does not find that 
the appellant's contention that his hemorrhoids are secondary 
to his service-connected anal fissure has been adequately 
investigated.  

When, during the course of review, the Board determines that 
further evidence, or clarification of the evidence, or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case and 
specify the action to be undertaken.  38 C.F.R. § 19.9(a).  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist, as set forth 
in 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a).  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  When the Board believes 
the medical evidence of record is insufficient, it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the appeal is remanded to the RO for the 
following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the appellant should be notified of what 
evidence VA will develop, and what evidence 
he must furnish.  

2.  The RO should contact the appellant and 
request that he provide the names and 
addresses of any health care providers from 
whom he has received treatment for his 
hemorrhoids since July 2000, and, if 
possible, specify the appropriate dates of 
treatment.  Then, after any necessary 
authorization is obtained from the appellant, 
the RO should obtain copies of all treatment 
records for the appellant from the health 
care providers identified and associate them 
with the claims file.  

3.  The RO should schedule the appellant for 
a VA rectal examination to determine the 
severity and likely etiology of any 
hemorrhoid condition.  The entire claims 
folder and a copy of this Remand should be 
made available to and reviewed by the 
examiner prior to the examination.  He should 
be requested to express an opinion as to 
whether it is more likely, less likely, or as 
likely as not that the appellant's hemorrhoid 
condition is related to his service-connected 
anal fissure, or is otherwise related to 
service.  The examiner should also be 
requested to present all opinions and 
findings, and the reasons and bases therefor, 
in a clear, comprehensive, and legible manner 
on the examination report.  

4.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

5.  Following completion of the above 
requested actions, the claim for service 
connection for hemorrhoids should be re-
adjudicated.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



